Per Curiam.

The order appealed from must be affirmed. It is based upon the complaint, answer and the affidavit made by the defendant’s attorney; concerning all the allegations contained in the complaint, the defendant denies any knowledge or information sufficient to form a belief as to each and every allegation thereof.
The affidavit of its attorney amplifies and particularizes this denial and shows that defendant has no knowledge or information concerning the allegations in said complaint and upon which, of course, it is apparent, plaintiff brings this action.
It is, therefore, apparent to us that the defendant has no knowledge or information which would enable it to successfully defend *853this action, unless the particulars asked for and granted by the order appealed from, is given it. Such order, in'our judgment, is just and reasonable and imposes upon plaintiff no unjust or unfair requirement.
All the details asked for and granted are certainly within the knowledge of the plaintiff and should be freely given by him.
He is not an infant of tender years, he is nineteen years old, and should be, and undoubtedly is, able to do all that is required by the order in question, which is hereby affirmed, with costs to the respondent.
Present: Fitzsimons, Ch. J., O’Dwyer and Olcott, JJ.
Order affirmed, with costs.